Napton, J.
This was a suit against the'defendant before a justice of the peace for taking some staves belonging to plaintiffs, of the value of $50, and a judgment was rendered before the justice, and subsequently in the circuit court for $50. The only point made for the reversal of the judgment is the exclusion of evidence offered to prove that the staves in question were cut upon defendant’s land. This, .however, is a mistake. No such offer was made. Proof was offered that the land on which the staves were *387cut belonged to Thos. Allen, and that Thos. Allen was president of the corporation defendant. Thos. Allen was not the defendant, and hence the case of Pearson v. Inlow, 20 Mo. 322, is not applicable. The owner of the land, where the staves were cut, whether T,hos. Allen or another, may have granted permission to plaintiffs to cut the staves, and Thos. Allen, after the staves were made and piled up near the railroad, had no right to order the defendant’s agent to take the staves, as there was no evidence whatever that they belonged to him. Judgment affirmed.